Citation Nr: 1734942	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-23 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected unspecified depressive disorder, claimed as depression and anxiety.

2.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the thoracic spine.

3.  Entitlement to service connection for arthritis of the right knee. 

4.  Entitlement to service connection for bilateral leg condition, to include loss of feeling, tingling, and numbness, to include as due to service-connected degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a December 2009 rating decision, the RO denied service connection for arthritis of the right knee, and granted service connection for degenerative disc disease of the thoracic spine and assigned a 20 percent disability rating, effective March 24, 2009.  The Veteran subsequently filed a notice of disagreement with this initial rating in December 2009.  In a March 2010 rating decision, the RO continued his 20 percent evaluation for degenerative disc disease and continued his denial of service connection for right knee arthritis.  Notably, the Veteran filed a substantive appeal for right knee arthritis in March 2010, which was subsequently withdrawn in April 2010, immediately followed by a request for a decision review officer (DRO) review of his increased rating claim for degenerative disc disease and service connection for right knee arthritis in April 2010.  

In March 2010, the Veteran submitted a claim for service connection of his depressive disorder, bilateral knee disorder, claimed as loss of feeling, tingling and numbness, and a claim for individual unemployability.  In an August 2010 decision, the RO granted service connection for depressive disorder, assigning a 30 percent evaluation effective March 1, 2010; continued the Veteran's 20 percent disability rating for degenerative disc disease; and denied his claims for service connection for his bilateral leg condition, and a total disability rating based on individual unemployability.  A March 2012 rating decision increased his initial evaluation for depressive disorder to 30 percent, and continued his evaluation for degenerative disc disease at 20 percent.

The Veteran promptly filed a notice of disagreement with respect to all issues in April 2012, followed by his substantive appeal in August 2013.

During the pendency of the appeal, in a March 2017 rating decision, the RO increased the Veteran's initial disability rating for depressive disorder to 70 percent effective March 31, 2010, and increased his initial disability rating for degenerative disc disease to 40 percent, effective March 24, 2009.  These ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating as reflected on the title page remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Board also notes that in the March 2017 rating decision, the RO granted a total disability rating based on individual unemployability, effective March 31, 2010.  The Veteran has not expressed disagreement with this aspect of the March 2017 rating decision.  As such, the Board finds that the March 2017 rating decision represents a full grant of the benefits sought with respect to entitlement to a total disability rating based on individual unemployability, and this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issues of rating in excess of 40 percent for degenerative disc disease, service connection for right knee arthritis, and service connection for bilateral leg condition, claimed as loss of feeling, tingling, and numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the evidence demonstrates that the Veteran's depressive disorder is shown to have been productive of symptoms of depressed mood; anxiety; panic attacks; chronic sleep impairment; mild memory loss, such as forgetting names, direction, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

The Veteran initially filed his service connection claim for depression and anxiety in March 2010; the RO granted service connection for depressive disorder, assigning a 30 percent evaluation.  Following the Veteran's notice of disagreement, the RO increased his evaluation to 70 percent, effective March 31, 2010 (the date of the original claim).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  See 38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's depressive disorder is currently evaluated at 70 percent disabling under 38 C.F.R. §4.130, Diagnostic Code 9434, the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. §4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. §4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  See 38 C.F.R. §4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.   In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  See 38 C.F.R. §4.130.  Diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  See 70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Because the Veteran's depressive disorder claim was originally certified to the Board after the adoption of the DSM-V, the DMS-V criteria will be utilized in the analysis set forth below.

II.  Analysis 

The Veteran submitted a claim for service connection for depression and anxiety in March 2010.  Service connection was granted in August 2010 and he was assigned a 30 percent disability evaluation, effective from March 2010.  He later was assigned a 70 percent evaluation from March 31, 2010.  For the reasons discussed below, the Board finds that an initial rating in excess of 70 percent rating is not warranted for the period on appeal.

The Veteran's June 2010 application for Social Security benefits notes he reported difficulty sleeping; problems getting along with family, friends, neighbors or others; "becoming alone;" and an inability to handle stress well.

VA treatment records in April 2010 note the Veteran presented with a flattened affect and daily symptoms of feeling down, depressed, or hopeless.  At this time he reported no instances of suicidal ideations, delusions, hallucinations, or paranoia, and presented with logical thought processes and clear speech.

At an August 2010 VA examination, the Veteran reported depressed mood, anxiety, expressing a difficult time sitting still, monthly panic attacks, difficulty staying asleep, mild memory problems, and frustration.  The examining psychologist diagnosed depressive disorder, not otherwise specified, and assigned a GAF score of 55.  The examiner further opined that his depressive disorder is related to his inability to perform many activities he used to enjoy either due to physical incapacity or pain intolerance.

The Veteran was afforded a VA examination in December 2011, at which time he reported feeling down daily, with a decreased interest in enjoyable activities, chronic sleep impairment, and mild memory problems.  At this time he also denied current suicidal or homicidal ideations, hallucinations, or problems with hygiene or self-care.  Upon examination, the examiner described his symptoms as mildly impacting in terms of social and occupational functioning.

VA treatment records between December 2011 and April 2016 are silent as to any complaints of or treatment for his depressive disorder.  

The April 2016 VA examination report diagnosed the Veteran with unspecified depressive disorder, emphasizing that his medical issues do not have a significant effect on his mental status.  The report included symptoms of depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  At the time of his exam, his affect was depressed.  He was reported to not concentrate well, forget instructions, and lack motivation, all of which affect his effectiveness.  The examiner reported he expressed himself in a concrete but coherent manner, and was a "pleasant and interactive man who did not have any problem in sharing and volunteering information."

During the April 2016 VA examination, there were no indications of gross impairment in thought processes or communication, grossly inappropriate behavior and he denied persistent delusions or hallucinations.  

Having considered all the evidence of record and the applicable law, the Board finds that an initial rating in excess of 70 percent is not warranted.

Throughout the appeal period, the Veteran's depressive disorder resulted in occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, irritability, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and panic attacks.  This manifestation most closely approximates a 70 percent disability rating.  

The symptoms noted in the April 2010, December 2011, and April 2016 VA examinations, and in regular treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required to support a 100 percent rating.  At no point in the claims file was evidence found of persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  As such, there is no evidence in the Veteran's treatment history to support a finding of total occupational and social impairment.

The Board recognizes that the Veteran believes he is entitled to a higher rating.  However, his competent and credible lay testimony regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to depressive disorder based on objective data coupled with his lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's service-connected condition.

The preponderance of the most probative evidence is against the assignment of a higher rating for the Veteran's service-connected depressive disorder.  The Board has also considered whether the Veteran is entitled to "staged" ratings for his psychiatric condition.  As reflected in the decision above, the Board has not found any additional variation in his symptomatology or clinical findings that would warrant the assignment of any other staged rating for his condition. 

Because the preponderance of the evidence is against an allowance of an evaluation in excess of 70 percent for the service-connected depressive disorder, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. §5107(b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an initial rating in excess of 70 percent for depressive disorder is denied.

REMAND

The Board finds that a remand is necessary regarding the Veteran's increased rating claim for degenerative disc disease of the thoracic spine, and the service connection claims for right knee arthritis and bilateral leg condition.

A.  Increased Rating for a Back Disability and Service Connection for Bilateral Leg Condition

The Veteran claims his service-connected degenerative disc disease is worse than what is currently reflected by the assigned 40 percent rating.  He also seeks service connection for his bilateral leg condition which he contends has manifested as loss of feeling, tingling, and numbness as a result of his degenerative disc disease.

According to a November 2009 VA spinal examination report, the Veteran complained of mid and low back pain that radiated into the hips/buttock, and bilaterally down both legs.  He was particularly reported to have numbness down the left lateral thigh and calf, and medial thigh of the left leg down and into the foot.  The examiner diagnosed him with mild degenerative disc disease of the lower thoracic spine.

A July 2010 VA examination report notes complaints of loss of feeling, numbness, and tingling in his legs after standing for long periods of time.  At the time of his examination, he complained of thoracic spine stiffness and spasms, as well as numbness and paresthesia present in both legs, but worse in the left.  The examiner reported no disability involving any specific major nerve, nor evidence of paralysis, neuritis, neuralgia, or muscle wasting or atrophy.  Contrastingly, a February 2011 letter from the Veteran's treating VA physician notes the Veteran suffers from chronic lower back pain due to osteoarthritis, mild disc bulging, and mild lumbar stenosis in L5 lumbar area, along with degenerative disc disease.  It is further opined that due to his back condition, he suffers from occasional pain radiating to both lower extremities with occasional numbness.  See February 2011 VA Treatment Record (reporting the February 2011 opinion provided by the Veteran's treating physician).  

Additionally, a November 2011 VA treatment record notes complaints of bilateral numbness of the arms, bilateral shoulder pain, and continued complaints of bilateral numbness and pain of his legs.  The treating physician indicated the Veteran presented with upper extremity numbness, consistent with impingement syndrome, that could be related to cervical radiculopathy, expressing the "patient could have (a) mixed picture."  

VA treatment records between December 2011 and October 2015 continue to document complaints of chronic back pain with tingling and numbness of his bilateral lower extremities, as well as his bilateral upper extremities.  

At the time of his April 2016 VA examination, the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

On remand, the Board finds the Veteran should be afforded a new examination to evaluate the severity of his back disability and associated neurological impairment of his bilateral upper and lower extremities.  In this regard, the issue of service connection for bilateral leg condition, to include loss of feeling, tingling, and numbness, is inextricably intertwined with the increased rating for the Veteran's degenerative disc disease; therefore, those issues must be remanded so they can be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board also acknowledges that some claims are so intimately connected to or related to each other that they should not be the subject of piecemeal adjudication.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).

B.  Service Connection for Right Knee Arthritis

The Veteran seeks service connection for right knee arthritis.  Specifically, he contends he sustained an injury to his right knee during service when he was hit in the knee with an axe handle in March 1981.  The Board notes that this claimed disability was caused by an injury occurring during a period of inactive duty training.  See Military Personnel Record.  

With respect to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing ACDUTRA, or for disability resulting from an injury incurred or aggravated in line of duty while performing INACDUTRA.  38 U.S.C.S. § 101(24); 38 C.F.R. § 3.6(a) (2016).  In other words, service connection is available for disabilities resulting from an injury during a period of INACDUTRA.  

Additionally, a thorough review of his claims file raises the issue of service connection for right knee arthritis on a secondary service connection basis.  Specifically, the record raises the issue of whether the Veteran's osteoarthritis of the right knee is worsened or aggravated by his degenerative disc disease of the thoracic spine. 

Service treatment records note the Veteran sustained an injury to his right knee in March 1981.  At the time of his quadrennial examination, he reported experiencing cramps in his right leg, joint pain, and marked "yes" for arthritis.  See January 1984 service treatment record.  A June 1984 service treatment record notes complaints of chronic knee pain.  

VA treatment records between March 2009 and October 2015 note complaints of chronic knee pain and bilateral numbness of his lower extremities.  A November 2011 VA treatment record reports worsening of his arthritis.

The Veteran was afforded an examination in November 2011, at which time the examiner opined that his right knee osteoarthritis is less likely than not caused by or a result of the right knee contusion he sustained during service in March 1981, rationalizing that there was a long period of discontinuity of treatment after he left service.  It was further opined that the Veteran also suffers from left knee osteoarthritis which is bilateral and congenital, attributing his bilateral condition to aging.  See November 2011 VA examination report.  

Although the November 2011 VA examiner noted that the Veteran's condition was congenital in nature and was not otherwise related to service, the examiner did not offer an opinion as to whether the Veteran's right knee arthritis has been aggravated by service, or whether it has been aggravated by his service-connected degenerative disc disease.  As such, a remand is necessary to provide the Veteran with an adequate medical opinion to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records.  

2.  Afford the Veteran the appropriate VA examination(s) to determine the current severity of his service-connected degenerative disc disease and ascertain whether he has a disability manifested by tingling and numbness of his bilateral upper and lower extremities.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a) The examiner should state whether the Veteran has a current diagnosis of any disability manifested by loss of feeling, tingling, and numbness of his bilateral upper extremities.

(b) If so, the examiner should state whether it is at least as likely as not (a 50 percent probability) that the condition is caused by the Veteran's service-connected degenerative disc disease.

i.  If his diagnosed condition is not caused by the Veteran's service-connected degenerative disc disease, the examiner should opine whether it is at least as likely as not that the condition has been permanently worsened beyond the normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected degenerative disc disease.

ii.  If the diagnosed condition was not caused by the Veteran's service-connected degenerative disc disease, the examiner should state whether the his condition had its onset in service, or is otherwise etiologically related to his service.

(c) The examiner should state whether the Veteran has a current diagnosis of any disability manifested by loss of feeling, tingling, and numbness of his bilateral lower extremities.  

(d) If so, the examiner should state whether it is at least as likely as not (a 50 percent probability) that the condition is caused by the Veteran's service-connected degenerative disc disease.

i.  If his diagnosed condition is not caused by the Veteran's service-connected degenerative disc disease, the examiner should opine whether it is at least as likely as not that the condition has been permanently worsened beyond the normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected degenerative disc disease.

ii.  If the diagnosed condition was not caused by the Veteran's service-connected degenerative disc disease, the examiner should state whether the his condition had its onset in service, or is otherwise etiologically related to his service.

3.  With respect to the Veteran's service connection claim for right knee arthritis, the claims file should be provided to an appropriate medical professional, who should be asked to review it, and provide an opinion concerning the Veteran's right knee arthritis.  It is left to the examiner's discretion whether to reexamine the Veteran.

Following a review of the claims file and electronic VA treatment records, the examiner should respond to the following: 

(a) For the right knee arthritis claim, the examiner should state whether it is at least as likely as not (a 50 percent probability) that the condition is caused by the Veteran's service-connected degenerative disc disease.

i.  If his right knee arthritis is not caused by the Veteran's service-connected degenerative disc disease, the examiner should opine whether it is at least as likely as not that the right knee arthritis has been permanently worsened beyond the normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected degenerative disc disease. 

ii.  If the right knee arthritis was not caused by the Veteran's service-connected degenerative disc disease, the examiner should state whether his right knee arthritis had its onset in service, or is otherwise etiologically related to his service, giving consideration to the in-service March 22, 1981 injury, and the complaints of arthritis and knee pain indicated in his service treatment records.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings, to include but not limited to his March 2011 diagnoses of bilateral knee osteoarthritis and bilateral bipartite patella.  

A detailed rationale should be provided for all opinions.

4.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


